FILED
                              NOT FOR PUBLICATION                           SEP 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GILBERTO G. ROSSATY, a.k.a. Gilberto              No. 12-71903
Rossatti Mendez,
                                                  Agency No. A072-523-182
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Gilberto G. Rossaty, a native and citizen of Guatemala, petitions pro se for

review of an order of the Board of Immigration Appeals (“BIA”) denying his

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. Reviewing for abuse of discretion the BIA’s denial of a motion to reopen,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
He v. Gonzales, 501 F.3d 1128, 1130 (9th Cir. 2007), we deny the petition for

review.

      The BIA did not abuse its discretion by denying Rossaty’s motion to reopen

as untimely and number barred, where Rossaty filed his motion approximately four

years after his order of removal became administratively final, had filed at least

seven prior motions to reopen, and did not demonstrate the applicability of any

exception to the time and numerical limitations on motions to reopen. See 8 U.S.C.

§ 1229a(c)(7)(A), (C)(I); 8 C.F.R. § 1003.2(c)(2).

      We decline to treat the Attorney General’s invitation to strike Rossaty’s

opening brief as a motion to strike. See United States v. Rowe, 96 F.3d 1294, 1298

n.2 (9th Cir. 1996).

      PETITION FOR REVIEW DENIED.




                                           2                                   12-71903